                                                               United States Bankruptcy Court
                                                                           District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                       Debtor(s)               Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              American First Finance
                                              PO Box 565848, Dallas, TX 75356

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $0.00
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                                 general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:            12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date                11/29/2017   ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                       /s/ Kerry M. Gasper
                                                                                       Kerry M. Gasper 12551
                                                                                       Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                       Case 17-40908                   Doc# 65         Filed 02/06/20     Page 1 of 16
                                                               United States Bankruptcy Court
                                                                           District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                       Debtor(s)               Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              Benjamin Franklin Finance
                                              107 N State Road 135 Ste 302, Greenwood, IN 46142

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $4,084.00
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                                 general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:            12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date                11/29/2017   ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                       /s/ Kerry M. Gasper
                                                                                       Kerry M. Gasper 12551
                                                                                       Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                       Case 17-40908                   Doc# 65         Filed 02/06/20     Page 2 of 16
                                                               United States Bankruptcy Court
                                                                          District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                     Debtor(s)                 Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              Bright Lending
                                              PO Box 481, Lac Du Flambeau, WI 54538

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $670.00
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                               general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:             12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date 11/29/2017                ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                     /s/ Kerry M. Gasper
                                                                                     Kerry M. Gasper 12551
                                                                                     Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                       Case 17-40908                 Doc# 65         Filed 02/06/20       Page 3 of 16
                                                               United States Bankruptcy Court
                                                                         District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                    Debtor(s)                  Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              Central National Bank
                                              800 SE Quincy St, Topeka, KS 66612

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $775.00
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                              general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:            12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date 11/29/2017               ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                    /s/ Kerry M. Gasper
                                                                                    Kerry M. Gasper 12551
                                                                                    Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                       Case 17-40908                 Doc# 65        Filed 02/06/20        Page 4 of 16
                                                               United States Bankruptcy Court
                                                                           District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                       Debtor(s)               Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              Check into Cash
                                              7809 E Harry, Wichita, KS 67207

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $300.00
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                                general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:            12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date                11/29/2017   ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                       /s/ Kerry M. Gasper
                                                                                       Kerry M. Gasper 12551
                                                                                       Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                       Case 17-40908                  Doc# 65          Filed 02/06/20     Page 5 of 16
                                                               United States Bankruptcy Court
                                                                           District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                       Debtor(s)               Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              City of Wichita Water Dept
                                              101 E Pawnee Street, Wichita, KS 67211

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $412.46
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                                 general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:            12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date                11/29/2017   ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                       /s/ Kerry M. Gasper
                                                                                       Kerry M. Gasper 12551
                                                                                       Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                       Case 17-40908                   Doc# 65         Filed 02/06/20     Page 6 of 16
                                                               United States Bankruptcy Court
                                                                        District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                    Debtor(s)                  Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              Cox Communications HQ
                                              901 S George Washington Blvd, Wichita, KS 67211

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $287.41
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                             general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim: 12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date 11/29/2017               ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                    /s/ Kerry M. Gasper
                                                                                    Kerry M. Gasper 12551
                                                                                    Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                       Case 17-40908                 Doc# 65        Filed 02/06/20        Page 7 of 16
                                                               United States Bankruptcy Court
                                                                         District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                    Debtor(s)                  Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              Evergy
                                              PO Box 419353, Kansas City, MO 64141

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $499.36
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                              general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:            12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date 11/29/2017               ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                    /s/ Kerry M. Gasper
                                                                                    Kerry M. Gasper 12551
                                                                                    Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                       Case 17-40908                 Doc# 65        Filed 02/06/20        Page 8 of 16
                                                               United States Bankruptcy Court
                                                                           District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                       Debtor(s)               Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              Finanical Co of America
                                              Po Box 203500, Austin, TX 78720

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $14,275.77
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                                 general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:             12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date                11/29/2017   ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                       /s/ Kerry M. Gasper
                                                                                       Kerry M. Gasper 12551
                                                                                       Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                       Case 17-40908                   Doc# 65         Filed 02/06/20     Page 9 of 16
                                                               United States Bankruptcy Court
                                                                         District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                    Debtor(s)                  Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              GreenArrow Loans
                                              PO Box 170, Finley, CA 95435

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $361.99
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                              general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:            12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date 11/29/2017               ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                    /s/ Kerry M. Gasper
                                                                                    Kerry M. Gasper 12551
                                                                                    Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                      Case 17-40908                  Doc# 65        Filed 02/06/20       Page 10 of 16
                                                               United States Bankruptcy Court
                                                                         District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                    Debtor(s)                  Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              Integra Credit
                                              200 W Jackson Blvd, Ste 500, Chicago, IL 60606

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $900.00
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                              general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:            12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date 11/29/2017               ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                    /s/ Kerry M. Gasper
                                                                                    Kerry M. Gasper 12551
                                                                                    Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                      Case 17-40908                  Doc# 65        Filed 02/06/20       Page 11 of 16
                                                               United States Bankruptcy Court
                                                                           District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                       Debtor(s)               Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              Kansas Gas Service
                                              PO Box 219046, Kansas City, MO 64121-9046

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $177.90
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                                 general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:             12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date                11/29/2017   ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                       /s/ Kerry M. Gasper
                                                                                       Kerry M. Gasper 12551
                                                                                       Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                      Case 17-40908                   Doc# 65          Filed 02/06/20    Page 12 of 16
                                                               United States Bankruptcy Court
                                                                         District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                    Debtor(s)                  Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              MoneyKey
                                              3422 Old Capitol Trail Suite 1, Wilmington, DE 19808

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $775.00
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                              general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:            12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date 11/29/2017               ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                    /s/ Kerry M. Gasper
                                                                                    Kerry M. Gasper 12551
                                                                                    Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                      Case 17-40908                  Doc# 65        Filed 02/06/20       Page 13 of 16
                                                               United States Bankruptcy Court
                                                                          District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                     Debtor(s)                 Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              Skycash
                                              2637 E Atlantic Blvd, Pompano Beach, FL 33062

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $617.00
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                               general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:             12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date 11/29/2017                ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                     /s/ Kerry M. Gasper
                                                                                     Kerry M. Gasper 12551
                                                                                     Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                      Case 17-40908                  Doc# 65         Filed 02/06/20      Page 14 of 16
                                                               United States Bankruptcy Court
                                                                        District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                    Debtor(s)                  Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              Sprint
                                              PO Box 4191, Carol Stream, IL 60197

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $800.00
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                             general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim: 12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date 11/29/2017               ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                    /s/ Kerry M. Gasper
                                                                                    Kerry M. Gasper 12551
                                                                                    Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                      Case 17-40908                  Doc# 65        Filed 02/06/20       Page 15 of 16
                                                               United States Bankruptcy Court
                                                                           District of Kansas
 In re      Teresa Joyce Nash                                                                                  Case No.       17-40908
                                                                                       Debtor(s)               Chapter        13


                                             NOTICE OF AMENDMENT OF SCHEDULES D, E, F, G OR H
                                                        (ADDITION OF CREDITOR(S))

You are hereby notified that the debtor(s) has filed the attached amended schedule(s) of debt to include the creditor listed below. Debtor's counsel
shall also separately provide you a copy of the debtor(s)' full Social Security Number.

 1. Creditor (name and address):              TrueAccord
                                              16011 College Blvd Ste 130, Lenexa, KS 66219

2. Claim (amount owed, nature of claim, date incurred):
           Amount owed:     $617.86
           Nature of claim:
           Date incurred:

3. This claim has been scheduled as (Check one box):
    secured;                      priority;                                general unsecured.

4. Trustee, if one has been appointed:             Jan Hamilton

5. Original deadline for filing proofs of claim:            12/06/2017

6. Deadline for filing complaints objecting to discharge of specific debts or of debtor under 11 U.S.C. § 523,727 [Date]:

or

           This claim was added to the schedules after the deadline for filing complaints stated above.

Check applicable provision(s) below:

           This is a no-asset case. It is unnecessary to file a claim now. If it is determined there are assets to distribute, creditors will receive a notice
           setting a deadline to file claims.

           This claim was added to the schedules after the deadline for filing claims stated above.

           This is a Chapter 13 case. You have until the bar date to file your proof of claim.

           A plan in this case was confirmed on [Date                11/29/2017   ].

           No plan has been confirmed in this case, but a confirmation hearing is currently set for [Date       ] at [Location     ]. Since the
           amendment was filed too late to give notice, you may file an objection to either confirmation of the plan or the amendment to the schedules
           by [Date      ]. If an objection is timely filed, a non-evidentiary preliminary hearing will be scheduled and notice provided by the Clerk
           upon expiration of the deadline date.
                                      2850 SW Mission Woods Drive
 Kerry M. Gasper 12551                Topeka, KS 66614-5616
 Attorney for Debtor(s) (type name and address)
Certificate of Service: I, Kerry M. Gasper 12551 , certify the above notice and a separate notice of the full Social Security Number of the
debtor(s) was served on the above-named creditor by first class, postage prepaid mail, on 02/06/2020 .

                                                                                       /s/ Kerry M. Gasper
                                                                                       Kerry M. Gasper 12551
                                                                                       Signature




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                      Case 17-40908                   Doc# 65          Filed 02/06/20    Page 16 of 16
